PER CURIAM.
To the extent that this appeal seeks review of an appealable final judgment dismissing all claims against the defendant Luengo, that judgment is affirmed. See Hotels of Key Largo, Inc. v. RHI Hotels, Inc., 694 So.2d 74 (Fla. 3d DCA 1997), review denied, 700 So.2d 685 (Fla.1997). Insofar as it claims error in the dismissal of less than all factually interrelated counts against Maersk Logistics USA, the appeal is dismissed. Mendez v. West Flagler Family Ass’n, Inc., 303 So.2d 1 (Fla.1974).
Affirmed in part, appeal dismissed in part.